Citation Nr: 1418940	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-26 056	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity before November 16, 2012.  

2.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity before November 16, 2012.  

3.  Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity from November 16, 2012.  

4.  Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the left lower extremity from November 16, 2012.  

REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to December 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  That rating decision granted service connection for peripheral neuropathy of the right and left lower extremities and assigned an initial 10 percent rating for each lower extremity.  The Veteran submitted a notice of disagreement with the initial ratings.

In October 2012, the Board remanded the case to schedule the Veteran for a VA examination.  In a January 2013 rating decision, the RO increased the initial ratings of the right and left lower extremity peripheral neuropathy to 20 percent for each from November 16, 2012, the date of the VA examination.


FINDINGS OF FACT

1.  Before November 16, 2012, peripheral neuropathy of the right lower extremity was no more than mildly disabling.  

2.  Before November 16, 2012, peripheral neuropathy of the left lower extremity was no more than mildly disabling.  

3.  From November 16, 2012, peripheral neuropathy of the right lower extremity is manifest by symptoms analogous to no more than moderate incomplete paralysis of the sciatic nerve.  

4.  From November 16, 2012, peripheral neuropathy of the left lower extremity is manifest by symptoms analogous to no more than moderate incomplete paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity before November 16, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2013).  

2.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity before November 16, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2013).  

3.  The criteria for an initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity from November 16, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2013).  

4.  The criteria for an initial rating higher than 20 percent for peripheral neuropathy of the left lower extremity from November 16, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice on the underlying claims of service connection for peripheral neuropathy of the right and left lower extremities. Where, as here, service connection has been granted and the initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. 





Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in November 2009 and November 2012.  As the examination reports and opinions are based on a review of the Veteran's history and fully addressed the rating criteria so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  






The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Diseases of the peripheral nerves are rated under 38 C.F.R. § 4.124a.  Peripheral neuropathy is rated as analogous to impairment of the sciatic nerve under Diagnostic Code 8520.  

Under Diagnostic Code 8520, the criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent rating is moderate incomplete paralysis.  The criterion for a 40 percent rating is moderately severe incomplete paralysis.  The criterion for a 60 percent rating is severe incomplete paralysis with marked muscular atrophy.  





When the involvement is wholly sensory, the rating should be for mild, or at most, for moderate nerve impairment degree.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a.  

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Ratings before November 16, 2012

On VA examination in April 2009, the Veteran complained of numbness in his toes.  On examination, peripheral pulses were good.  There was good sensory response and the deep tendon reflexes were 2+.  There was full range of motion of all joints.

Private medical records in September 2009 show that the Veteran complained of cold feet, tingling, and electrical sensation and tightness across the h feet.  Physical examination revealed palpable pedal pulses.  There was normal range of ankle, midtarsal, and metatarsophalangeal joint motions, bilateral.  Babinski and clonus were negative, and there was normal muscle strength in the feet and ankles with intact sensation.  The VA examiner described minimal signs of neuropathic changes on the plantar aspect of the feet.

On VA examination in November 2009, the Veteran complained of pain in his feet that had gotten progressively worse.  He described the pain as burning and cutting in character.  He also complained of poor balance.  On examination, motor strength was 5 of 5 bilaterally.  The deep tendon reflexes were 2+ and symmetrical.  Sensory examination showed decrease vibration and pinprick in the distal feet.  



Position sensation was intact bilaterally and gait was without any significant unsteadiness.  

In January 2011, the Veteran described foot pain as 2 on a scale of 1 to 10.  He complained of burning, slicing, tingling, and pricking, and that it affected his work and sleep.

In January 2011 on physical examination the foot examination was normal with good ranges of motion.  In January 2012 on physical examination there was slightly decreased sensation in the feet.

Although the Veteran seeks higher ratings, there is no objective evidence of any more than intermittent sensory involvement before November 16, 2012, indicative of no more than mild impairment.  

The preponderance of the evidence is against the claim for an initial rating higher than 10 percent for peripheral neuropathy of the right and left lower extremities before November 16, 2012.  

Ratings from November 16, 2012

On VA examination in November 16, 2012, the Veteran complained of pain in both feet that had gotten worse since he was last examined by VA examination in 2009.  He described the pain as burning like an electrical shock and tingling and numbness sensation in his feet as well as a sensation of walking on needles.  He stated that his balance was worse.  The VA examiner described the Veteran's bilateral lower extremity symptoms as:  moderate constant pain, severe intermittent pain, moderate paresthesias or dysesthesias, and severe numbness.  Examination showed normal 5 of 5 strength of ankle plantar flexion, knee extension, knee flexion, and ankle dorsiflexion.  The deep tendon reflexes were normal (2+) in the knee and ankle bilaterally.  



Light touch testing showed normal sensation in the knee and thigh bilaterally and the ankle and lower leg.  Sensation was normal on the left foot and decreased on the right.  Sensation was absent in the toes.  Position sense and cold sensation were decreased in the lower extremities.  There was no muscle atrophy and no trophic changes were present.  The VA examiner indicated that the Veteran had lower extremity diabetic peripheral neuropathy.  

Although the Veteran is seeking higher initial ratings, the objective evidence of record fails to show moderately severe incomplete paralysis of either lower extremity to warrant a rating higher than 20 percent from November 16, 2012.  

The VA examiner described moderate constant pain, severe intermittent pain, moderate paresthesias or dysesthesias, and severe numbness.  There were sensory deficits in the lower extremities, but normal strength in the lower extremities and normal deep tendon reflexes and no muscle atrophy or trophic changes.  

When the involvement is wholly sensory, the rating should be for mild, or at most, for moderate nerve impairment degree.  38 C.F.R. § 4.124a.  In the absence of demonstrated motor or functional impairment, there is no basis for a finding of moderately severe incomplete paralysis that would warrant a higher rating for the left or right lower extremity.  The preponderance of the evidence is against the claims for initial ratings higher than 20 percent for peripheral neuropathy of the right and left lower extremities since November 16, 2012.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.






The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the degrees of the disabilities are encompassed by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to extraschedular ratings is required under 38 C.F.R. § 3.321(b)(1).  In other words, the rating criteria reasonably describe peripheral neuropathy under Diagnostic Codes 8520. 

A Total Disability Rating

The Veteran filed a separate claim for total rating, which is pending.


      (The Order follows on the next page.).









ORDER

An initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity before November 16, 2012 is denied.  

An initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity before November 16, 2012 is denied.  

An initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity from November 16, 2012 is denied.  

An initial rating higher than 20 percent for peripheral neuropathy of the left lower extremity from November 16, 2012 is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


